DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 2 September 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed (i.e. CN 103117568 A) that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 9 and 14 are objected to because of the following informalities:  
Claim 9 recites the grammatical error “… the energy storage system, using a controller operably coupled to the compute device, and based on …” in lines 11-12.  Suggested claim language: “… the energy storage system, using a controller operably coupled to the compute device, based on …”; and has been interpreted as such for the purpose of examination.
Claim 9 recites “operating strategies” in line 6 and claim 14 recites “the operating strategy” in lines 1-2.  The limitation of “the operating strategy” in claim 14 lacks sufficient antecedent basis for the limitation in claim 14.  Suggested claim language: “an operating strategy” in claim 14; and has been interpreted as such for the purpose of examination. 
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "the optimal allocation of energy storage capacity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, "the optimal allocation of energy storage capacity" has been interpreted as “the optimal operating strategy” (per claim 9).  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As step 1, claim 1 recites a method comprising a combination of steps, which is a statutory category of invention.  

At step 2A, prong one, the claim recites “determining, based on the input data, an optimal allocation of energy storage capacity to each energy-related application from a plurality of energy-related applications of an energy storage system”; and “causing the energy storage system to perform multiple energy storage (ES) applications in an application stack with an energy storage asset of the energy storage system based on the determined optimal allocation of energy storage capacity”.

The limitations of “determining, based on the input data, an optimal allocation of energy storage capacity to each energy-related application from a plurality of energy-related applications of an energy storage system” (U.S. Patent Publication No. 2021/0344225 A1: pg. 8, par. [0121]); and “causing the energy storage system to perform multiple energy storage (ES) applications in an application stack with an energy storage asset of the energy storage system based on the determined optimal allocation of energy storage capacity” (U.S. Patent Publication No. 2021/0344225 A1: pg. 11, par. [0163]).  The limitations are processes performed by use of mathematical calculations. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “an energy storage system”; “an energy storage asset”; and “providing input data including energy pricing data, energy incentive data, energy storage system configuration data, and an energy storage system cost model”.

The “energy storage system” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  In addition, the energy storage system is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The “energy storage asset” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h))

The limitation of “providing input data including energy pricing data, energy incentive data, energy storage system configuration data, and an energy storage system cost model” represents a mere activity of transmitting data for use in the recited judicial exception, as the input data is used in the abstract idea of determining an optimal allocation of energy storage capacity.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g)

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “energy storage system” and “energy storage asset” merely limit the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus the claim is not patent eligible.  (MPEP 2106.05(h))

In addition, the “energy storage system” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

With respect to “providing input data …”, the courts have found limitations directed to transmitting data, recited a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”. 

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitations of claims 2-6 and 8 merely add further details to the input data (claims 2-6 and 8).

Claim 7 recites “updating the optimal allocation of energy storage capacity in response to a data forecast.”

At step 2A, prong one, the claim recite “updating the optimal allocation of energy storage capacity in response to a data forecast”.

The limitation of “updating the optimal allocation of energy storage capacity in response to a data forecast” (U.S. Patent Publication No. 2021/0344225 A1: pg. 11, par. [0164] ad [0165]).  The limitation is a process performed by use of a mathematical calculation 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

As step 1, claim 9 recites a method comprising a combination of steps, which is a statutory category of invention.  

At step 2A, prong one, the claim recites “identifying, via the compute device, an optimal operating strategy from the plurality of operating strategies for the energy storage system based on the input data”; and “causing the energy storage system to perform multiple energy storage (ES) applications in an application stack with an energy storage asset of the energy storage system … based on the identified optimal operating strategy for the energy storage system”.
The limitations of “identifying … an optimal operating strategy from the plurality of operating strategies for the energy storage system based on the input data”” (U.S. Patent Publication No. 2021/0344225 A1: pg. 8, par. [0121]); and “causing the energy storage system to perform multiple energy storage (ES) applications in an application stack with an energy storage asset of the energy storage system … based on the identified optimal operating strategy for the energy storage system” (U.S. Patent Publication No. 2021/0344225 A1: pg. 11, par. [0163]).  The limitations are processes performed by use of mathematical calculations.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a compute device”; “an energy storage system”; “an energy storage asset”; “a controller”; and “receiving … input data including: energy pricing data, energy incentive data, indications of a plurality of energy storage system configurations, indications of a plurality of operating strategies for an energy storage system, and a cost model for the energy storage system”.

The “compute device” and “controller” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component.  (see MPEP 2106.05(f))

The “energy storage system” and “energy storage asset” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h))

The limitation of “receiving … input data including: energy pricing data, energy incentive data, indications of a plurality of energy storage system configurations, indications of a plurality of operating strategies for an energy storage system, and a cost model for the energy storage system” represents mere data gathering that is necessary for use of the recited judicial exception, as the input data is used in the abstract idea of identifying an optimal operating strategy.  Receiving input data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “energy storage system” and “energy storage asset” merely limit the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus the claim is not patent eligible.  (MPEP 2106.05(h))

The “compute device” and “controller” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitation of “receiving … input data …”, as previously discussed with respect to the integration of the abstract idea into a practical application, represents an insignificant extra-solution activity of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitations of claims 10-17 and 20 merely add further details to the input data (claims 10-13, 15, 17 and 20) and the identified optimal operating strategy (claims and 14 and 16).

Claim 18 recites “the optimal operating strategy is a first optimal operating strategy, the method further comprising: 
receiving, via an interface of the compute device, a modification to the input data; and 
identifying, via the compute device, a second optimal operating strategy from the plurality of operating strategies based on the modification to the input data.”

At step 2A, prong one, the claim recites “identifying … a second optimal operating strategy from the plurality of operating strategies based on the modification to the input data.”

The limitation of “identifying … a second optimal operating strategy from the plurality of operating strategies based on the modification to the input data” (U.S. Patent Publication No. 2021/0344225 A1: pg. 11, par. [0167]).  The limitation is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “an interface of the compute device”; and “receiving … a modification to the input data”.

The limitations of the “interface” and “compute device” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component.  (see MPEP 2106.05(f))

The limitation of “receiving … a modification to the input data” represents mere data gathering that is necessary for use of the recited judicial exception, as the input data is used in the abstract idea of identifying an optimal operating strategy.  Receiving input data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements “interface” and “compute device” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitation of “receiving … a modification to the input data, as previously discussed with respect to the integration of the abstract idea into a practical application, represents an insignificant extra-solution activity of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  
Claim 19 recites “updating the optimal allocation of energy storage capacity in response to one of an external condition or an internal condition”.

At step 2A, prong one, the claim recite “updating the optimal allocation of energy storage capacity in response to one of an external condition or an internal condition”.

The limitation of “updating the optimal allocation of energy storage capacity in response to one of an external condition or an internal condition” (U.S. Patent Publication No. 2021/0344225 A1: pg. 11, par. [0167]).  The limitations are processes performed by use of a mathematical calculation 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 5 and 6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication No. 2014/0304025 A1 (hereinafter Steven).

As per claim 1, Steven discloses a method, for energy storage asset management, the method comprising: 
providing input data including energy pricing data (pgs. 5-6, par. [0049]; i.e. regulation price), energy incentive data (pg. 6, par. [0050]; i.e. energy-related revenue of an objective cost function), energy storage system configuration data (pgs. 5-6, [0049]; i.e. operation characteristic of at least one energy storage asset), and an energy storage system cost model (pgs. 5-6, par. [0049] and [0050]; i.e. objective cost function); 
determining, based on the input data, an optimal allocation of energy storage capacity to each energy-related application from a plurality of energy-related applications of an energy storage system (pgs. 5-6, par. [0048] and [0049] and pg. 26, par. [0300]; i.e. an operating schedule per an optimization process); and 
causing the energy storage system to perform multiple energy storage (ES) applications in an application stack with an energy storage asset of the energy storage system based on the determined optimal allocation of energy storage capacity (pg. 26, par. [0300]; i.e. further providing a constraint within an optimization for determining a discharge strategy).
As per claim 5, Steven discloses the energy incentive data includes data associated with a net-metering benefit that is applicable when excess renewable energy is sold back to the power grid (pg. 9, par. [0100]; i.e. an energy customer of commits an amount of energy from the at least one energy storage asset to a regulation market and/or an energy market).

As per claim 6, Steven discloses the energy storage system configuration data includes one of: a charge rate, a discharge rate or a useful life (pg. 9, par. [0105]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steven in view of U.S. Patent Publication No. 2012/0153888 A1 (hereinafter Jung).

As per claim 2, Steven does not expressly teach the energy pricing data includes a pricing scheme for peak energy rates.
However Jung, in an analogous art of a discharging system (pg. 1, par. [0011]), teaches the missing limitation of energy pricing data includes a pricing scheme for peak energy rates (pg. 5, par. [0072] and pg. 6, par. [0086]; i.e. user defined energy rate to discharge electricity) for the purpose of energy control (pg. 6, par. [0086]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of energy pricing data includes a pricing scheme for peak energy rates to increase usability of an energy storage device (Jung: pg. 1, par. [0008] and [0011]).

As per claim 3, Steven does not expressly teach the energy pricing data includes a pricing scheme for off-peak energy rates.

However Jung, in an analogous art of a discharging system (pg. 1, par. [0011]), teaches the missing limitation of energy pricing data includes a pricing scheme for off-peak energy rates (pg. 5, par. [0072] and pg. 6, par. [0086]; i.e. user defined energy rate to discharge electricity) for the purpose of energy control (pg. 6, par. [0086]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of energy pricing data includes a pricing scheme for off-peak energy rates to increase usability of an energy storage device (Jung: pg. 1, par. [0008] and [0011]).

As per claim 4, Steven does not expressly teach the energy pricing data includes a pricing scheme for peak demand charges.

However Jung, in an analogous art of a discharging system (pg. 1, par. [0011]), teaches the missing limitation of energy pricing data includes a pricing scheme for peak demand charges (pg. 5, par. [0072] and pg. 6, par. [0086]; i.e. user defined energy rate to discharge electricity) for the purpose of energy control (pg. 6, par. [0086]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of energy pricing data includes a pricing scheme for peak demand charges to increase usability of an energy storage device (Jung: pg. 1, par. [0008] and [0011]).

Claims 7-9, 11, 15, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steven in view of U.S. Patent Publication No. 2014/0012428 A1 (hereinafter Taniguchi).

As per claim 7, Steven does not expressly teach updating the optimal allocation of energy storage capacity in response to a data forecast.

However Taniguchi, in analogous art of operation planning for an energy storage device (pg. 1, par. [0013]), teaches updating an optimal allocation of energy storage capacity in response to a data forecast (pg. 6, par. [0079] and pg. 12, par. [0130}); i.e. probability of weather change used in a production of an optimal corrected operation plan) for the purpose of preparing an operation plan that accounts for weather change (pg. 6, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of updating an optimal allocation of energy storage capacity in response to a data forecast to effectively produce an operation plan of storage device corresponding to changes in a weather condition (Taniguchi: pg. 1, par. [0003]).


As per claim 8, Steven does not expressly teach the input data further includes a weather forecast.

However Taniguchi, in analogous art of operation planning for an energy storage device (pg. 1, par. [0013]), teaches input data further includes a weather forecast (pg. 6, par. [0079]; i.e. probability of weather change) for the purpose of preparing an operation plan that accounts for weather change (pg. 6, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of input data further includes a weather forecast to effectively produce an operation plan of storage device corresponding to changes in a weather condition (Taniguchi: pg. 1, par. [0003]).

As per claim 9, Steven substantially teaches the Applicant’s claimed invention.  Steven teaches the limitations of a  method, comprising: 
receiving, at a compute device (i.e. a processing unit of an apparatus), input data (pg. 5, par. [0037]) including: 
energy pricing data (pgs. 5-6, par. [0049]; i.e. regulation price), 
energy incentive data (pg. 6, par. [0050]; i.e. energy-related revenue of an objective cost function), 
indications of a plurality of energy storage system configurations (pgs. 5-6, [0049]; i.e. operation characteristic of at least one energy storage asset), and 
a cost model for the energy storage system (pgs. 5-6, par. [0049] and [0050]; i.e. objective cost function); 
identifying, via the compute device, an optimal operating strategy from the plurality of operating strategies for the energy storage system based on the input data (pgs. 5-6, par. [0048] and [0049] and pg. 26, par. [0300]; i.e. an operating schedule per an optimization process); and 
causing the energy storage system to perform multiple energy storage (ES) applications in an application stack with an energy storage asset of the energy storage system, using a controller (i.e. controller of an energy storage asset) operably coupled to the compute device, and based on the identified optimal operating strategy for the energy storage system (pg. 26, par. [0298] and [0300]; i.e. further providing a constraint within an optimization for determining a discharge strategy).

Steven does not expressly teach indications of a plurality of operating strategies for an energy storage system.

However Taniguchi, in analogous art of operation planning for an energy storage device (pg. 1, par. [0013]), teaches indications of a plurality of operating strategies (i.e. scenarios) for an energy storage system (pg. 7, par. [0087] and [0088]) for the purpose of preparing an operation plan that accounts for weather change (pg. 6, par. [0079]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of indications of a plurality of operating strategies for an energy storage system to effectively produce an operation plan of storage device corresponding to changes in a weather condition (Taniguchi: pg. 1, par. [0003]).

As per claim 11, Steven teaches the energy incentive data includes data associated with a net-metering benefit that is applicable when excess renewable energy is sold back to the power grid (pg. 9, par. [0100]; i.e. an energy customer of commits an amount of energy from the at least one energy storage asset to a regulation market and/or an energy market).

As per claim 15, Steven teaches each energy storage system configuration from the plurality of energy storage system configurations includes at least one of: charge rate information, discharge rate information, or useful life information (pg. 9, par. [0105]).

As per claim 16, Steven teaches the identifying the optimal operating strategy from the plurality of operating strategies is performed using local optimization (pg. 6, par. [0050]; i.e. optimization by the processing unit).

As per claim 18, Steven does not expressly teach the optimal operating strategy is a first optimal operating strategy, the method further comprising: 
receiving, via an interface of the compute device, a modification to the input data; and 
identifying, via the compute device, a second optimal operating strategy from the plurality of operating strategies based on the modification to the input data.

However Taniguchi, in analogous art of operation planning for an energy storage device (pg. 1, par. [0013]), teaches the missing limitations of receiving, via an interface (Fig. 25, element 302; i.e. input device) of a compute device (Fig. 25, element 300; i.e. a computer), a modification to an input data (pg. 3, par. [0053] and pg. 13, par. [0137] and [0140]; i.e. a user input for an input of various kinds of information); and 
identifying, via the compute device, a second optimal operating strategy from a plurality of operating strategies based on the modification to the input data (pg. 12, par. [0130] and pg. 13, par. [0137] and [0140]) for the purpose of preparing an operation plan that accounts for weather change (pg. 6, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitations of receiving, via an interface of a compute device, a modification to an input data; and identifying, via the compute device, a second optimal operating strategy from a plurality of operating strategies based on the modification to the input data to effectively produce an operation plan of storage device corresponding to changes in a weather condition (Taniguchi: pg. 1, par. [0003]).

As per claim 19, Steven does not expressly teach the optimal allocation of energy storage capacity in response to one of an external condition or an internal condition.

However Taniguchi, in analogous art of operation planning for an energy storage device (pg. 1, par. [0013]), teaches an optimal allocation of energy storage capacity in response to one of an external condition or an internal condition (pg. 6, par. [0079]; i.e. probability of weather change) for the purpose of preparing an operation plan that accounts for weather change (pg. 6, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of an optimal allocation of energy storage capacity in response to one of an external condition or an internal condition to effectively produce an operation plan of storage device corresponding to changes in a weather condition (Taniguchi: pg. 1, par. [0003]).

As per claim 20, Steven does not expressly teach the input data further includes a weather forecast.
However Taniguchi, in analogous art of operation planning for an energy storage device (pg. 1, par. [0013]), teaches input data further includes a weather forecast (pg. 6, par. [0079]; i.e. probability of weather change) for the purpose of preparing an operation plan that accounts for weather change (pg. 6, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven to include the addition of the limitation of input data further includes a weather forecast to effectively produce an operation plan of storage device corresponding to changes in a weather condition (Taniguchi: pg. 1, par. [0003]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steven in view of Taniguchi in further view of Jung.

As per claim 10,  Steven in view of Taniguchi does not expressly teach the energy pricing data includes at least one of: a pricing scheme for peak energy rates, a pricing scheme for off-peak energy rates, or peak demand charges.

However Jung, in an analogous art of a discharging system (pg. 1, par. [0011]), teaches the missing limitation of energy pricing data includes at least one of: a pricing scheme for peak energy rates, a pricing scheme for off-peak energy rates, or peak demand charges (pg. 5, par. [0072] and pg. 6, par. [0086]; i.e. user defined energy rate to discharge electricity) for the purpose of energy control (pg. 6, par. [0086]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven in view of Taniguchi to include the addition of the limitation of energy pricing data includes at least one of: a pricing scheme for peak energy rates, a pricing scheme for off-peak energy rates, or peak demand charges to increase usability of an energy storage device (Jung: pg. 1, par. [0008] and [0011]).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steven in view of Taniguchi in further view of U.S. Patent Publication No. 2013/0090900 A1 (hereinafter Gering).

As per claim 12, Steven in view of Taniguchi does not expressly teach at least one operating strategy from the plurality of operating strategies is an operating strategy that maximizes an operating life of the energy storage system 

However Gering, in an analogous art an energy storage device (pg. 1, par. [0007]), teaches the missing limitation of an operating strategy that maximizes an operating life of an energy storage system (pg. 10, par. [0105]) for the purpose of extending the life of a battery (pg. 10, par. [0105]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven in view of Taniguchi to include the addition of the limitation of an operating strategy that maximizes an operating life of an energy storage system to more accurately determine, track and diagnose performance losses due to degradation of batteries (Gerling: pg. 1, par. [0007]).

Claims 13, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steven in view of Taniguchi in further view of U.S. Patent Publication No. 2011/0231028 A1 (hereinafter Ozog).

As per claim 13, Steven in view of Taniguchi does not expressly teach at least one operating strategy from the plurality of operating strategies is an operating strategy that maximizes an economic value of the energy storage system.

However Ozog, in an analogous are of optimization energy use (pg. 1, par. [0002]), teaches the missing limitation of at least one operating strategy from the plurality of operating strategies is an operating strategy that maximizes an economic value of the energy storage system (pg. 3, par. [0027] and pg. 4, par. [0029]) for the purpose optimizing energy use (pg. 2, par. [0016]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven in view of Taniguchi to include the addition of the limitation of at least one operating strategy from the plurality of operating strategies is an operating strategy that maximizes an economic value of the energy storage system to advantageously minimize total utility system costs and level grid capacity of a system without limiting energy sales to achieve desired capacity savings (Ozog: pg. 8, par. [0147]).

As per claim 14, Steven in view of Taniguchi does not expressly teach the identified optimal operating strategy is the operating strategy from the plurality of operating strategies that is associated with a lowest cost dispatch of available resources to meet a user power demand while complying with a user-defined constraint.

However Ozog, in an analogous are of optimization energy use (pg. 1, par. [0002]), teaches the missing limitation of an operating strategy from a plurality of operating strategies that is associated with a lowest cost dispatch of available resources to meet a user power demand while complying with a user-defined constraint (pg. 3, par. [0027], pg. 4, par. [0029] and pg. 15, par. [0231]) for the purpose optimizing energy use (pg. 2, par. [0016]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven in view of Taniguchi to include the addition of the limitation of an operating strategy from a plurality of operating strategies that is associated with a lowest cost dispatch of available resources to meet a user power demand while complying with a user-defined to advantageously minimize total utility system costs and level grid capacity of a system without limiting energy sales to achieve desired capacity savings (Ozog: pg. 8, par. [0147]).

As per claim 17, Steven in view of Taniguchi does not expressly teach the input data further includes one of historic energy production data or a physical model of an ES application from the multiple ES applications.

However Ozog, in an analogous are of optimization energy use (pg. 1, par. [0002]), teaches the missing limitation of input data further includes historic energy production data (pg. 3, par. [0019; i.e. historic renewable generation) for the purpose optimizing energy use (pg. 2, par. [0016]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Steven in view of Taniguchi to include the addition of the limitation of input data further includes historic energy production data to advantageously minimize total utility system costs and level grid capacity of a system without limiting energy sales to achieve desired capacity savings (Ozog: pg. 8, par. [0147]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to energy storage devices and energy systems.

U.S. Patent Publication No. 2020/0409324 A1 discloses an apparatus includes a photovoltaic module and a computation module that is coupled to the photovoltaic module and is configured to receive power therefrom.

U.S. Patent Publication No. 2021/0159700 A1 discloses systems and methods that are used to search for a minimum load overshed in a power system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117